Citation Nr: 1628223	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  06-10 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's countable income for VA nonservice-connected pension purposes includes his daughter's Social Security Administration (SSA) income.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel






INTRODUCTION

The Veteran served on active duty from September 1989 to April 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that determined that for purposes of VA nonservice-connected pension benefits, the SSA income of the Veteran's daughter must be included in the Veteran's countable income.  Jurisdiction has since been transferred to the Pension Management Center in St. Paul, Minnesota.

In March 2009, the Board remanded the appeal for further development.  The case is now ready for adjudication.


FINDINGS OF FACT

1.  In July 2004, the Veteran was awarded nonservice-connected disability pension benefits effective March 12, 2004; in September 2005, the award amount was adjusted based on his receipt of SSA income received by his dependent child,  K.S., effective April 1, 2004. 
 
2.  SSA data associated with the claims file in September 2005 indicates that K.S. had been in receipt of SSA disability benefits payments beginning in February 2004. 

3.  SSA benefits are considered countable income under VA regulations. 

4.  From November 3, 2005, through October 31, 2006, K.S. lived outside of the Veteran's household, during which time the Board deems her SSA income not reasonably available to him.

 5. Apart from November 3, 2005, through October 31, 2006, the Veteran has not provided enough information to rebut the presumption that K.S.'s SSA income was reasonably available to him; nor has he provided evidence from which VA could reasonably determine whether the inclusion of her SSA income for VA pension purposes would result in hardship.


CONCLUSIONS OF LAW

1.  From November 3, 2005 through October 31, 2006, the criteria for exclusion of the Veteran's child's SSA income from countable income for the purpose of calculation of VA nonservice-connected pension benefits are met.  38 U.S.C.A. §§ 5107, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.57, 3.271, 3.272 (2015).

2.  Apart from November 3, 2005 through October 31, 2006, the criteria for exclusion of the Veteran's child's SSA income from countable income for the purpose of calculation of VA nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 5107, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.57, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Indeed, that is the case here, although the Board notes that adequate notice was provided in May 2004 as to the information necessary to substantiate the appellant's claim for pension, sufficient evidence was developed in this appeal, and no further development is required.

The Board notes that the March 2009 remand ordered the Agency of Original Jurisdiction (AOJ) to obtain documents relating to a March 2006 decision of the Committee on Waivers and Compromises denying the Veteran's request for a waiver of collection of indebtedness.  However, upon further review, it does not appear that there are outstanding records, but rather that the Committee made their decision based on documents of record.  The March 2006 letter contains no information which would suggest otherwise.  Accordingly, the Board finds no prejudice to the Veteran in proceeding to the merits of his claim.

Such remand also ordered the AOJ to notify the Veteran that evidence of his reasonable household maintenance expenses, including unreimbursed medical expenses, since March 12, 2004, would be helpful in substantiating his assertion that including his daughter's SSA income in his countable income would work a hardship on him.  In June 2009, the Veteran was sent an incorrect letter asking for such expenses from March 12, 2004 through April 1, 2004.  However, in August 2015, he was sent a corrected letter which asked for his expenses for each relevant year and included copies of VA Form 21-0571, Application for Exclusion of Children's Income; however, the Veteran did not return such forms.

Therefore, the Board finds that the AOJ has substantially complied with the March 2009 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
II.  Legal Criteria & Analysis

A Veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. § 3.23 (2015).  Countable income consists of payments of any kind from any source received during a 12-month annualization period, unless specifically excluded under VA regulations.  38 C.F.R. § 3.271(a).  Compensation from the Social Security Administration constitutes countable income.  38 C.F.R. § 3.271(g).  And with certain exceptions, the income of a Veteran's dependents is also included in his or her countable income.  38 U.S.C.A. § 1521 (the rate of pension payable shall be reduced by the amount of the Veteran's annual income and the amount of annual income from family members).  

A child's income can be excluded from countable income when it is not "reasonably available" to the Veteran.  38 C.F.R. § 3.23(d)(4).  A child's income is considered "reasonably available" when it can be readily applied to meet the Veteran's expenses necessary for reasonably family maintenance.  38 C.F.R. § 3.23(d)(6).  There is a rebuttable presumption that all of such a child's income is available to or for the Veteran. 38 C.F.R. § 3.23 (d)(5). 

A child's income can also be excluded from countable income when, in the judgment of VA, including that child's income would work a hardship on the Veteran.  38 C.F.R. § 3.23(d)(4).  A hardship shall be held to exist when annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement.  38 C.F.R. §§ 3.323(d)(6), 3.272(m).  Expenses necessary for reasonable family maintenance include expenses for basic necessities, such as food, clothing, shelter, etc.  38 C.F.R. § 3.23(d)(6).  Other expenses, determined on a case-by-case basis, which are necessary to support a reasonable quality of life, may also constitute expenses necessary for reasonable family maintenance.

In July 2004, the Veteran was granted entitlement to VA nonservice-connected pension, effective March 12, 2004.  His monthly benefit was based the fact that he had eight dependents (his spouse, three children, and four stepchildren) and was reduced by his SSA income.  In September 2005, the Veteran was notified that because his daughter was receiving SSA income, the RO was proposing a reduction in his VA pension benefits by the amount of her SSA income.  In January 2006, the RO determined that the SSA income of the Veteran's daughter must be included in countable income and the RO reduced the Veteran's VA pension benefit.  The Veteran now appeals. 

The Veteran has asserted that because his daughter's SSA benefits are paid to, and spent by, her mother (who is the Veteran's wife) rather than to him, his daughter's SSA income is not reasonably available to him.  In a December 2005 statement, the Veteran said that his wife "buys the kids clothes and things, not me, with that check."  

In May 2004, the Veteran submitted VA Form  21-527 Income-Net Worth and Employment Statement, showing a monthly income of $961 for himself, with zero income for his spouse and child.

In a December 2005 statement, the Veteran asserted that if his daughter's SSA income were treated as countable income he would not be able to pay his bills.  He provided no specifics to support that statement. 

In January 2006, the Veteran submitted VA Form 5855 Financial Status Report, showing a total monthly income of $2063 and total monthly expenses of $1571.

In September 2010, the Veteran submitted a copy of an apartment lease for his wife, step-daughter, and biological daughter, for the term of November 3, 2005, through October 31, 2006.

Here, the Board finds that for the period from November 3, 2005, through October 31, 2006, for which the Veteran has demonstrated that his daughter was not living in his household, her SSA income was not reasonable available to the Veteran since income was ostensibly being used for expenses outside of the Veteran's household.  Therefore, such income should be excluded from the Veteran's countable income.

However, the Board finds that, excepting such period, the Veteran's daughter's SSA income was reasonably available to the Veteran.  Such income is deemed reasonably available when used for reasonable family maintenance.  Family is defined as "all the members of a household living under one roof."  Webster's II New College Dictionary, p. 404 (1995).  Though the Veteran has stated that his daughter's SSA money did not go to him personally, the Board assumes, and the Veteran has indicated, that such was used toward basic necessities for his daughter, which the Board views as reasonable family maintenance as she is a member of the Veteran's family and living in his household.  Again, there is a rebuttable presumption that all of such a child's income is available to or for the Veteran.  Merely stating that such income was used on his child, living in the home, does not rebut the presumption that such funds were not used for reasonable family maintenance.  To the contrary, such suggests that the funds were used for reasonable family maintenance, as the Veteran's child is part of his family.  Indeed, the Veteran stated that the SSA payment went towards clothing for K.S., a basic necessity.  Accordingly, the Board finds that, save from November 3, 2005, through October 31, 2006, the Veteran's daughter's SSA income is properly included towards his countable income.

Additionally, the record does not show that including the Veteran's daughter's SSA income in his countable income creates a hardship.  The sole monthly expense report from January 2006 shows that the Veteran's monthly income exceeds that of his monthly expenses.  With respect to the remaining timeframe, the Veteran has failed to provide such information, despite being provided with copies of VA Form 21-0571 and informed of the importance of submitting such forms.  In this regard, the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his or her claim, he or she cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, and while the Board is sympathetic to the appellant's financial and health situation, except from November 3, 2005, through October 31, 2006, the Veteran's countable income for VA nonservice-connected pension purposes includes his daughter's SSA income. 


ORDER

Except from November 3, 2005, through October 31, 2006, the Veteran's countable income for VA nonservice-connected pension purposes includes his daughter's SSA income.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


